Beck, J.
I. The amount in controversy being less than $100, the cause was appealed in order to determine the following questions of law certified by the judge of the district court: “ First. Has a peace officer who has made an information for a violation of chapter 6, title 11, Code, before a magistrate, the right, since January 1, 1887, to select an attorney other than the county attorney, and without notice to such attorney, to appear for the state upon the trial, at the expense of the county? Second. Is an attorney so selected and under such circumstances entitled to receive from the county treasury the fees provided by section 3829, Code, for appearing and prosecuting before the justice of the peace?”
II. Under Code, § 1551, a peace officer filing an information against one violating the statute in relation to intoxicating liquors (Code, chap. 6, title 11) is authorized to selectan attorney to prosecute the case. Code, § 3829, provides a prescribed fee, five dollars, which shall be paid by the county in such case to the attorney prosecuting it. Before the enactment of chapter 73, Acts Twenty-first General Assembly, an officer called the district attorney was elected and paid by th-8 county, who was charged with the duty of conducting prosecutions for the state. (Code, § 3775.) It was especially made his duty to appear for the state in prosecutions for violation of the statute relating to intoxicating liquors, unless the person filing the information selected another attorney. Chapter 73, Acts Twenty-first General Assembly, provides for the election of county attorneys to perform the same duties discharged by the district attorney. There are no express provisions found in this chapter repealing the statutory provisions above cited pertaining to the prosecutions of informations for the violation of the statute relating to intoxicating liquors; and the provisions of those statutes and *359the chapter just mentioned are not inconsistent or conflicting. The later statute, therefore, does not, under familiar rules of the law, repeal the prior enactments by implication. Indeed, the statutes are wholly in harmony, and it was doubtless the legislative intention that the prior statute referred to should remain in force.
In our opinion the decision of the district court is correct.
Affirmed.